--------------------------------------------------------------------------------

Exhibit 10.7



REXAHN PHARMACEUTICALS, INC.
2013 STOCK OPTION PLAN, AS AMENDED AND RESTATED
RESTRICTED STOCK UNIT GRANT AGREEMENT


Rexahn Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
grants restricted stock units relating to shares of its common stock, par value
$0.0001 per share (the “Stock”) to the Grantee named below, subject to the
achievement of vesting conditions set forth below and in the attached Restricted
Stock Unit Agreement (the “Agreement”). Additional terms and conditions of the
grant are set forth on this cover sheet to the Agreement and in the Agreement
and the Rexahn Pharmaceuticals, Inc. 2013 Stock Option Plan, as amended from
time to time (the “Plan”).


Grantee:
         
Grant Date:
         
Number of Restricted Stock Units:
         
Vesting:
 
So long as Grantee shall be employed by the Company and Grantee shall not have
violated the provisions of this Agreement, and further subject to the provisions
of the Plan and this Agreement, Grantee shall become vested in the Shares as
follows:
           



By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Plan, copies of which will be provided on request.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this cover sheet or Agreement
should appear to be inconsistent.


Grantee:
   
Date:
                 
(Signature)
                   
Company:
   
Date:
                 
(Signature)
                   
Title:
         



Attachment


This is not a stock certificate or a negotiable instrument.


- 1 -

--------------------------------------------------------------------------------

REXAHN PHARMACEUTICALS, INC.
2013 STOCK OPTION PLAN
RESTRICTED STOCK UNIT GRANT AGREEMENT




1.            Grant of Restricted Stock Units.


1.1.        Subject to the terms and conditions hereafter set forth, the Company
hereby grants to Grantee the number of restricted stock units set forth on the
Cover Sheet (the “RSUs”) with respect to shares of Stock of the Company (the
“Shares”).


1.2.        This Agreement shall be construed in accordance and consistent with,
and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.  In the event any provision of this
Agreement shall conflict with any of the terms in the Plan as constituted on the
Grant Date, the terms of the Plan as constituted on the Grant Date shall
control.


2.            Vesting of RSUs.


2.1.        So long as Grantee shall be employed by the Company and Grantee
shall not have violated the provisions of this Agreement, and further subject to
the provisions of the Plan and this Agreement, Grantee shall become vested in
the Shares as set forth on the Cover Sheet.  For purposes of this Agreement, the
RSUs which are vested are referred to as the “Vested RSUs”.


3.            Effect of a Change in Control.


3.1.       In the event of any Change in Control (as defined in the Plan) prior
to vesting of the RSUs, the RSUs shall automatically accelerate so that the RSUs
shall, immediately prior to the effective date of the Change in Control, become
fully vested.  However, the vesting of outstanding RSUs shall NOT so accelerate
if and to the extent such RSUs are, in connection with the Change in Control,
either to be assumed by the successor corporation (or parent thereof) or to be
replaced with comparable restricted stock units for shares of the capital stock
of the successor corporation (or the parent thereof).  The determination of
restricted stock unit comparability shall be made by the administrator of the
Plan, and its determination shall be final, binding and conclusive.


4.            Delivery.  Delivery of the shares of Stock represented by the RSUs
will be made as soon as practicable after the date on which the RSUs vest and,
in any event, by no later than March 15th of the calendar year after the RSUs
vest.


5.           Evidence of Issuance.  The issuance of the shares of Stock with
respect to the RSUs will be evidenced in such a manner as the Company, in its
discretion, deems appropriate, including, without limitation, book-entry,
registration (including transaction advices) or issuance of one or more share
certificates.


6.            Termination of Employment.


6.1.        Termination By Reason of Death or Disability. If Grantee’s
employment is terminated by reason of death or Disability, the RSUs that have
not yet vested as of the termination date will accelerate and be deemed to be
vested as of the termination date.


“Disability” shall mean a physical or mental impairment that prevents Grantee
from performing the essential duties of Grantee’s position, with or without
reasonable accommodation, for (i) a period of ninety (90) consecutive calendar
days, or (ii) an aggregate of ninety (90) work days in any six (6) month period.
The determination of whether Grantee incurred a Disability shall be made by the
Board of Directors of the Company (the “Board”), in its sole discretion, after
consultation with Grantee’s physician.


6.2.        Termination for Cause. If Grantee’s employment is terminated for
Cause, all of the vested and unvested RSUs held by Grantee as of the termination
date will be cancelled.


- 2 -

--------------------------------------------------------------------------------

“Cause” shall mean (i) the commission by Grantee of an act of malfeasance,
dishonesty, fraud, or breach of trust against the Company or any of its
employees, clients, or suppliers, (ii) the material breach by the Grantee of any
of Grantee’s obligations under this Agreement, or any other agreement between
Grantee and the Company, (iii) Grantee’s failure to comply in all material
respects with the Company’s written policies; (iv) Grantee’s failure, neglect,
or refusal to perform Grantee’s duties under this Agreement, or to follow the
lawful written directions of the Board, (v) Grantee’s indictment, conviction of,
or plea of guilty or no contest to, any felony or any crime involving moral
turpitude, (vi) any act or omission by Grantee involving dishonesty or fraud or
that is, or is reasonably likely to be, injurious to the financial condition or
business reputation of the Company, or that otherwise is injurious to the
Company’s employees, clients, or suppliers, or (vii) the inability of Grantee,
as a result of repeated alcohol or drug use, to perform the duties and/or
responsibilities of Grantee’s position.


6.3.        Termination without Cause. If Grantee’s employment is terminated
without Cause (and not as a result of a Disability), then on the effective date
of the termination of the Grantee’s employment, the following additional RSUs
shall vest:


1/48th of the total number of RSUs subject to the grant multiplied by the number
of months (rounded to the nearest whole month) since the last vesting date until
the effective date of termination of the Grantee’s employment.


All remaining unvested RSUs will terminate as of the effective date of the
termination of the Grantee’s employment.


6.4.        Termination Following a Change in Control. If Grantee’s employment
is terminated without Cause (and not as a result of death or a Disability), and
such termination date falls within the one-year period immediately following a
“Change in Control” (as defined in the Plan), the RSUs that have not yet vested
as of the termination date will accelerate and be deemed to be vested as of the
termination date.


6.5.        Other Terminations. If Grantee’s employment is terminated for any
other reason than those specified above, whether voluntary or involuntary,
Grantee will forfeit all of the unvested RSUs on the date of  Grantee’s
termination of service.


7.            No Pre-Emptive Rights or Registration Rights.


Grantee shall not be entitled to any pre-emptive rights with respect to the
Company’s issuance of any Stock or other securities, nor shall Grantee be
entitled to registration rights with respect to any Shares in the event that the
Company files a registration statement under the Securities Act of 1933 with
respect to the Stock or any other securities.


8.            Nontransferability.


The RSUs granted hereunder shall not be sold, transferred, assigned, pledged, or
otherwise encumbered or disposed of by Grantee other than by will or the laws of
descent and distribution. The terms of the RSUs shall be final, binding and
conclusive upon the beneficiaries, executors, administrators, heirs and
successors of Grantee.


9.            No Right to Continued Employment.


Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company, nor shall this Agreement or the Plan interfere in any way with the
right of the Company to terminate Grantee’s employment at any time. By Grantee’s
execution of this Agreement, Grantee acknowledges that Grantee’s employment with
the Company is “at will”. No change of Grantee’s duties as an employee of the
Company shall result in, or be deemed to be, a modification of any terms of this
Agreement.


10.          Adjustments.


In the event of a reclassification, recapitalization, stock split, stock
dividend, combination of shares, or other similar event with respect to the
Stock, the Committee shall make appropriate adjustments to the number and class
of Shares or other stock or securities subject to the RSUs and the purchase
price for such Shares or other stock or securities in accordance with the
provisions of Section 11 of the Plan, and such adjustments, if any, shall be
effective, final, binding and conclusive for all purposes of the Plan and this
Agreement.


- 3 -

--------------------------------------------------------------------------------

11.          Withholding of Taxes.


In the event that the Company determines that any federal, state, or local tax
or withholding payment is required relating to the grant of RSUs or the issuance
of shares of Stock with respect to the RSUs (the “Withholding Taxes”), the
Company will have the right to (i) require Grantee to tender a cash payment or
(ii) deduct from payments of any kind otherwise due to Grantee (including salary
or bonus) to pay the Withholding Taxes.


12.          Treatment of Information.


12.1.     Grantee acknowledges that, in and as a result of Grantee’s employment
by the Company, Grantee shall or may be making use of, acquiring and/or adding
to confidential information of a special and unique nature and value relating to
such matters as the Company’s trade secrets, systems, programs, procedures,
manuals, confidential reports and communications and lists of customers and
clients. Grantee further acknowledges that any information and materials
received by the Company from third parties in confidence (or subject to
nondisclosure or similar covenants) shall be deemed to be and shall be
confidential information within the meaning of this Section 12. As a material
inducement to the Company to grant to Grantee the RSUs, Grantee covenants and
agrees that Grantee shall not, except with the prior written consent of the
Company, or except if Grantee is acting as an employee of the Company solely for
the benefit of the Company in connection with the Company’s business and in
accordance with the Company’s business practices and employee policies, at any
time during or following the term of Grantee’s employment by the Company,
directly or indirectly, disclose, divulge, reveal, report, publish, transfer or
use, for any purpose whatsoever, any of such information which has been obtained
by or disclosed to Grantee as a result of Grantee’s employment with the Company,
including any of the information referred to in Section 13 hereof.


12.2.      Disclosure of any of the information referred to in Section 12.1
hereof shall not be prohibited if such disclosure is directly related to a valid
and existing order of a court or other governmental body or agency within the
United States; provided, however, that (i) Grantee shall first have given prompt
notice to the Company of any possible or prospective order (or proceeding
pursuant to which any such order may result) and (ii) the Company shall have
been afforded a reasonable opportunity to prevent or limit any such disclosure.


13.          Definition of Protected Information.


13.1.      For purposes of this Agreement, the term “Protected Information”
shall mean all of the information referred to in Section 12 hereof and all of
the following materials and information (whether or not reduced to writing and
whether or not patentable or protectible by copyright) which Grantee receives,
receives access to, conceives or develops or has received, received access to,
conceived or developed, in whole or in part, directly or indirectly, in
connection with Grantee’s employment with the Company or in the course of
Grantee’s employment with the Company (in any capacity, whether executive,
managerial, planning, technical, sales, research, development, manufacturing,
engineering or otherwise) or through the use of any of the Company’s facilities
or resources:


(a)         Application, operating system, data base, communication and other
computer software, whether now or hereafter existing, developed for use on any
operating system, all modifications, enhancements and versions and all options
available with respect thereto, and all future products developed or derived
therefrom;


(b)         Source and object codes, flowcharts, algorithms, coding sheets,
routines, sub-routines, compilers, assemblers, design concepts and related
documentation and manuals;


(c)         Production processes, marketing techniques and arrangements, mailing
lists, purchasing information, pricing policies, quoting procedures, financial
information, customer and prospect names and requirements, employee, customer,
supplier and distributor data and other materials or information relating to the
Company’s business and activities and the manner in which the Company does
business;


- 4 -

--------------------------------------------------------------------------------

(d)        Discoveries, concepts and ideas including, without limitation, the
nature and results of research and development activities, processes, formulas,
inventions, computer-related equipment or technology, techniques, “know-how”,
designs, drawings and specifications;


(e)          Any other materials or information related to the business or
activities of the Company which are not generally known to others engaged in
similar businesses or activities; and


(f)          All ideas which are derived from or relate to Grantee’s access to
or knowledge of any of the above enumerated materials and information.


13.2.      Failure to mark any of the Protected Information as confidential,
proprietary or Protected Information shall not affect its status as part of the
Protected Information under the terms of this Agreement.


14.          For purposes of this Agreement, the term “Protected Information”
shall not include information which is or becomes publicly available without
breach of (i) this Agreement, (ii) any other agreement or instrument to which
the Company is a party or a beneficiary or (iii) any duty owed to the Company by
Grantee or any third party; provided, however, that Grantee hereby acknowledges
and agrees that, except as otherwise provided in Section 12.2 hereof, if Grantee
shall seek to disclose, divulge, reveal, report, publish, transfer or use, for
any purpose whatsoever, any Protected Information, Grantee shall bear the burden
of proving that any such information shall have become publicly available
without any such breach.


15.          Ownership of Information.


15.1.     Grantee covenants and agrees that all right, title and interest in any
Protected Information shall be and shall remain the exclusive property of the
Company; provided, however, that the foregoing shall not apply to any invention
for which no equipment, supplies, facility or Protected Information of the
Company was used, which was developed entirely on Grantee’s own time, and which
does not (i) relate to the business of the Company, (ii) relate to the Company’s
actual or demonstrably anticipated research or development or (iii) result from
any work performed by Grantee for the Company. Grantee agrees immediately to
disclose to the Company all Protected Information developed in whole or in part
by Grantee during the term of Grantee’s employment with the Company and to
assign to the Company any right, title or interest Grantee may have in such
Protected Information. Grantee agrees to execute any instruments and to do all
other things reasonably requested by the Company (both during and after
Grantee’s employment with the Company) in order to vest more fully in the
Company all ownership rights in those items hereby transferred by Grantee to the
Company.


15.2.      If any one or more of the items described in Section 14.1 above are
protectible by copyright and are deemed in any way to fall within the definition
of “work made for hire,” as such term is defined in 17 U.S.C. §101, such work
shall be considered a “work made for hire,” the copyright of which shall be
owned solely, completely and exclusively by the Company. If any one or more of
the aforementioned items are protectible by copyright and are not considered to
be included in the categories of works covered by the “work made for hire”
definition contained in 17 U.S.C. §101, such items shall be deemed to be
assigned and transferred completely and exclusively to the Company by virtue of
the execution of this Agreement.


16.          Materials.


All notes, data, tapes, reference items, sketches, drawings, memoranda, records
and other materials in any way relating to any of the information referred to in
Sections 12 and 13 hereof (including, without limitation, any Protected
Information) or to the Company’s business shall belong exclusively to the
Company and Grantee agrees to turn over to the Company all copies of such
materials in Grantee’s possession or under Grantee’s control at the request of
the Company or, in the absence of such a request, upon the termination of
employment of Grantee.


- 5 -

--------------------------------------------------------------------------------

17.          Covenants Not to Compete or Hire Employees.


It is recognized and understood by the parties hereto that Grantee, through
Grantee’s association with the Company as an employee, shall acquire a
considerable amount of knowledge and goodwill with respect to the business of
the Company, which knowledge and goodwill are extremely valuable to the Company
and which would be extremely detrimental to the Company if used by Grantee to
compete with the Company. It is, therefore, understood and agreed by the parties
hereto that, because of the nature of the business of the Company, it is
necessary to afford fair protection to the Company from such competition by
Grantee. Consequently, as a material inducement to the Company to grant Grantee
the RSUs, Grantee covenants and agrees that for the period commencing with the
date hereof and ending one (1) year after Grantee’s termination of employment
from the Company for any reason whatsoever, Grantee shall not (a) engage,
directly, indirectly or in concert with any other person or entity, in any
activity, any service or promote any product which in any way competes with any
service or product provided, sold, licensed or promoted by the Company or (b)
directly or indirectly, solicit or divert or attempt to solicit or divert from
the Company any customer, client, account or business of the Company. Grantee
further covenants and agrees that for the period commencing with the date hereof
and ending one (1) year after Grantee’s termination of employment from the
Company for any reason whatsoever, Grantee shall not, directly or indirectly,
hire or engage or attempt to hire or engage any employee of the Company, whether
for or on behalf of Grantee or for any entity in which Grantee shall have a
direct or indirect interest (or any subsidiary or affiliate of any such entity),
whether as a proprietor, partner, co-venturer, financier, investor or
stockholder, director, officer, employer, employee, servant, agent,
representative or otherwise.


18.          No Prior Agreements.


Grantee represents that Grantee’s performance of all the terms of this Agreement
and any services to be rendered as an employee of the Company do not and shall
not breach any fiduciary or other duty or any covenant, agreement or
understanding (including, without limitation, any agreement relating to any
proprietary information, knowledge or data acquired by Grantee in confidence,
trust or otherwise prior to Grantee’s employment by the Company) to which
Grantee is a party or by the terms of which Grantee may be bound. Grantee
covenants and agrees that Grantee shall not disclose to the Company, or induce
the Company to use, any such proprietary information, knowledge or data
belonging to any previous employer or others. Grantee further covenants and
agrees not to enter into any agreement or understanding, either written or oral,
in conflict with the provisions of this Agreement.


19.          Injunctive Relief.


Grantee understands and agrees that the Company will suffer irreparable harm in
the event that Grantee breaches any of Grantee’s obligations under Sections 12,
14, 15, 16 or 17 hereof and that monetary damages will be inadequate to
compensate the Company for such breach. Accordingly, Grantee agrees that, in the
event of a breach or threatened breach by Grantee of any of the provisions of
Sections 12, 14, 15, 16 or 17 hereof, the Company, in addition to and not in
limitation of any other rights, remedies or damages available to the Company at
law or in equity, shall be entitled to a temporary restraining order,
preliminary injunction and permanent injunction in order to prevent or to
restrain any such breach by Grantee, or by any or all of Grantee’s partners,
co-venturers, employers, employees, servants, agents, representatives and any
and all persons directly or indirectly acting for, on behalf of or with Grantee.


20.          Accounting for Profits; Indemnification.


Grantee covenants and agrees that, if Grantee shall violate any of Grantee’s
covenants or agreements contained in Sections 12, 14, 15 or 16 hereof, the
Company shall be entitled to an accounting and repayment of all profits,
compensation, royalties, commissions, remunerations or benefits which Grantee
directly or indirectly shall have realized or may realize relating to, growing
out of or in connection with any such violation; such remedy shall be in
addition to and not in limitation of any injunctive relief or other rights or
remedies to which the Company is or may be entitled at law or in equity or
otherwise under this Agreement. Grantee hereby agrees to defend, indemnify and
hold harmless the Company against and in respect of: (i) any and all losses and
damages resulting from, relating or incident to, or arising out of any
misrepresentation or breach by Grantee of any warranty, covenant or agreement
made or contained in this Agreement; and (ii) any and all actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable attorneys’ fees) incident to the foregoing.


21.          Reasonableness of Restrictions.


GRANTEE HAS CAREFULLY READ AND CONSIDERED THE PROVISIONS OF SECTIONS 12 THROUGH
19 HEREOF INCLUSIVE AND, HAVING DONE SO, AGREES THAT THE RESTRICTIONS SET FORTH
IN SUCH SECTIONS ARE FAIR AND REASONABLE AND ARE REASONABLY REQUIRED FOR THE
PROTECTION OF THE INTERESTS OF THE CORPORATION, AND ITS OFFICERS, DIRECTORS,
STOCKHOLDERS AND EMPLOYEES. GRANTEE FURTHER AGREES THAT ALL SUCH PROVISIONS ARE
IN FURTHERANCE AND NOT IN LIMITATION OF ANY OTHER COVENANTS AND RESTRICTIONS
APPLICABLE TO GRANTEE.


- 6 -

--------------------------------------------------------------------------------

22.          Stockholder Rights.


Grantee does not have any of the rights of a stockholder with respect to the
RSUs unless and until the Stock relating to the RSUs Units has been delivered to
Grantee.


23.          Grantee Bound by the Plan.


Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be bound
by all the terms and provisions thereof.


24.          Modification of Agreement.


This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.


25.          Data Privacy.


To administer the Plan, the Company may process personal data about Grantee. 
Such data includes, but is not limited to, information provided in this
Agreement and any changes to such information, other appropriate personal and
financial data about Grantee such as Grantee’s contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan. By accepting this grant,
Grantee gives explicit consent to the Company to process any such personal data.


26.          Severability.


Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held by a court of competent jurisdiction to be
prohibited by or invalid or unenforceable under applicable law, then (a) such
provision shall be deemed amended to accomplish the objectives of the provision
as originally written to the fullest extent permitted by law and (b) all other
provisions of this Agreement shall remain in full force and effect.


27.          Governing Law.


The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Maryland without giving effect to
the conflicts of laws principles thereof.


28.          Successors in Interest.


This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of Grantee’s legal
representatives.  All obligations imposed upon Grantee and all rights granted to
the Company under this Agreement shall be final, binding and conclusive upon
Grantee’s heirs, executors, administrators and successors.  As used herein, the
term “Company” shall also include any corporation which is a parent or a
subsidiary of the Company or any corporation or entity which is an affiliate of
the Company by virtue of common (although not identical) ownership.  Grantee
hereby consents to the enforcement of any and all of the provisions of this
Agreement by or for the benefit of the Company and any such other corporation or
entity.


29.          Resolution of Disputes.


Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on Grantee and Company for all purposes.


- 7 -

--------------------------------------------------------------------------------

30.          Specific Performance.


Strict compliance by Grantee shall be required with each and every provision of
this Agreement.  The parties hereto agree that the Shares are unique, that
Grantee’s failure to perform the obligations provided by this Agreement will
result in irreparable damage to the Company and that specific performance of
Grantee’s obligations may be obtained by suit in equity.


31.          Interpretation.


31.1.    This Agreement and the Plan set forth all of the promises, agreements,
conditions, understandings, warranties and representations between the parties
hereto with respect to the RSUs and the Shares, and there are no promises,
agreements, conditions, understandings, warranties or representations, oral or
written, express or implied, between them with respect to the RSUs or the Shares
other than as set forth herein and in the Plan, as amended.  Any and all prior
agreements between the parties hereto with respect to the Shares or the RSUs are
hereby revoked.  This Agreement and the Plan are intended by the parties to be
an integration of any and all prior agreements or understandings, oral or
written, with respect to the RSUs and the Shares.


31.2.     The captions herein are for reference purposes only and in no way
define or limit the scope or content of this Agreement or in any way affect the
interpretation of its provisions.


32.          Notices.


Any and all notices provided for herein shall be sufficient if in writing and
shall either be hand delivered, with receipt therefor, or sent by Federal
Express or other nationally recognized courier, or by certified or registered
mail, postage prepaid, return receipt requested, in the case of the Company, to
its principal office, and, in the case of Grantee, to Grantee’s address as shown
on the Company’s records.  A notice that is sent by Federal Express or other
nationally recognized courier or that is sent by certified or registered mail
will be deemed given on the earlier of the date the notice is received by the
addressee or three (3) business days after the date the notice is sent.  Either
party may change the address to which notices or other communications are to be
delivered to them hereunder by giving written notice to the other party as
provided in this paragraph.


By signing this Agreement, Grantee agrees to all of the terms and conditions
described above and in the Plan.




- 8 -

--------------------------------------------------------------------------------